ROBB, Associate Justice.
This is an appeal from concurrent decisions of the Patent Office tribunals in an interference proceeding awarding priority of invention to Luening.
Burdett, a patentee, took no testimony and accordingly was restricted to his record date for conception and reduction to practice. The Examiner of Interferences and the Board of Examiners in Chief, in carefully prepared opinions, ruled that Luening had proven priority beyond a reasonable doubt. The Assistant Commissioner found “the testimony and the conclusions to be drawn therefrom” so clearly set out in the decisions of the lower tribunals that he concurred without further discussion.
We have considered the carefully prepared brief filed on behalf of appellant, the case having been submitted without argument, but it has not convinced us that error was committed in the Patent Office. For the reasons set.forth in detail in the opinions to which we have referred, we affirm the decision. See Bungay v. Grey, 281 Fed. 423, 52 App. D. C. 63, 65.
Affirmed.